10 N.Y.3d 780 (2008)
In the Matter of AMIL DINSIO, Appellant,
v.
SUPREME COURT, APPELLATE DIVISION, THIRD JUDICIAL DEPARTMENT, COMMITTEE ON PROFESSIONAL STANDARDS, Respondent.
Court of Appeals of the State of New York.
Submitted January 22, 2008.
Decided March 13, 2008.
On the Court's own motion, appeal dismissed, without costs, upon the ground that the orders appealed from do not finally determine the proceeding within the meaning of the Constitution. Motion for poor person relief dismissed as academic.